Exhibit 10.3
QSI Directors’ Compensation for FY2012

                                      Tier 0   Tier 1   Tier 2   Tier 3    
Employee   Independent   Nominating and Compensation   Audit Committee and    
Director   Director   Committee Chairman   Board Chairman
Base Compensation
  $ 0     $ 80,000     $ 92,500     $ 100,000  
Restricted Stock Units
    0       1,000       1,250       1,250  

     Notes:

  1.   In preparing this Board of Directors compensation structure, the
Compensation Committee reviewed various data about current practices in light of
the Company’s specific situation. Such data included information provided by
compensation consultants, company industry comparisons, and various best
practices sources including board-related publications.     2.   Meeting
attendance is expected to be at or near a 100% level.     3.   Pay Tiers: Tier 0
is for Directors who are full-time employees, Tier 1 is for Directors who do not
chair committees, Tier 2 is for Nominating and Compensation Committee Chairmen,
and Tier 3 is for Audit Committee and Board Chairman. Chairmen of other
committees are paid at the highest tier otherwise eligible, according to the
specifically named functions above. All Directors are only paid at one tier,
which is their highest eligible tier.     4.   Each Director is to be awarded
units of restricted common stock upon election or re-election to the Board. The
restricted stock units will be issued according to the standard form of the
Company’s approved Restricted Stock Unit Agreement and will carry a restriction
requiring that they vest in 2 equal installments over 2 consecutive years with
the vesting dates being the annual meeting dates of the shareholders following
the Director’s election or re-election. The vesting of the restricted stock
units granted to a Director accelerates if a Director is terminated early or not
re-elected to the Board. Restricted stock units shall be granted on a pro-rata
basis for Directors elected to serve less than a full year. No voting or
dividend rights apply to the shares represented by the restricted stock units
until such shares are issued. It is understood that the quantity of shares
represented by the restricted stock units listed above will adjust pro-rata with
any stock splits that may occur after the plan is approved.     5.   All
Directors must acquire a minimum of 1,000 shares of the Company’s Common Stock
on the open market, which must be retained as long as they are a director. New
Directors have 9 months in which to acquire such Common Stock.     6.   Base
compensation shall be paid quarterly. Directors shall be paid at the highest
eligible tier according to their roles, but not on multiple tiers.

 